Case 1:20-cr-00040-BAH Document 104 Filed 10/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v- CRIMINAL NO.: 1:20-CR-040

)

)

)

)
JESSICA JOHANNA OSEGUERA )
GONZALEZ, )
also known as “Jessica Johanna )
Castillo” and “La Negra,” )

)

)

Defendant.

ORDER

(U) This matter is before the Court on the government’s classified in camera, ex parte,
under seal Motion for an Order Pursuant to Section 4 of the Classified Information Procedures
Act (“CIPA”) (hereinafter ““government’s motion”). By its motion, the government requested
that the Court, pursuant to CIPA Section 4, Fed. R. Crim. P. 16(d)(1), and the applicable law: (1)
conduct an in camera and ex parte review of the government’s motion and the accompanying
declarations and exhibits; (2) authorize the government to withhold from discovery certain
classified information and provide an unclassified summary substitution for certain classified
information; and (3) order that the entire text of the government’s motion and the accompanying
declarations and exhibits, all of which are classified, shall not be disclosed to the defense and
shall be sealed and preserved in the records of the Court to be made available during future
review of these proceedings.

(U) The Court has considered the government’s motion and the declarations and exhibits
filed therewith. Based on its consideration, the Court GRANTS the government’s motion in its
entirety.

(U) The Court finds that the government’s motion was properly filed ex parte, in camera,

and under seal for this Court’s review, pursuant to CIPA Section 4 and Fed. R. Crim. P. 16(d)(1).
\
Case 1:20-cr-00040-BAH Document 104 Filed 10/06/20 Page 2 of 3

(U) On the basis of the Court’s ex parte, in camera review of the government’s motion
and the related documents, the Court finds that the classified information referenced in the
government’s motion implicates the government’s national security and classified information
privilege. The Court also finds that the “relevant and helpful” standard articulated in United
States v. Roviaro, 353 U.S. 53 (1957) and United States v. Yunis, 867 F.2d 617 (D.C. Cir. 1989)
applies to the discoverability of classified information where, as here, the government has
properly invoked the national security and classified information privilege. To this end, the
Court finds that, in applying the Roviaro/Yunis standard, the classified information referenced in
the government’s motion is not relevant and helpful to the defense. In addition, for the reasons
set forth in the government’s motion and related documents, the government has shown “good
cause” for why this material should be deleted from discovery. See Fed. R. Crim. P. 16(d)(1).

(U) The Court finds that the government’s proposed summary of the classified
information for substitution adequately protects the defendant’s interests and may be provided to
the defense in lieu of the underlying classified documents. See United States v. Rezaq, 134 F.3d
1121, 1142-43 (D.C. Cir. 1998) (approving district court’s CIPA substitution rulings where “[n]o
information was omitted from the substitutions that might have been helpful to Rezaq’s
defense”); United States v. Dumeisi, 424 F.3d 566, 578 (7th Cir. 2005) (approving substitution of
unclassified summary in place of classified information).

(U) Accordingly, IT IS ORDERED that the government is authorized to withhold from
discovery to the defense the classified information specified in its motion, and to provide the
unclassified summary substitution to the defense specified in its motion.

(U) IT IS FURTHER ORDERED that the entire text of the government’s motion,

memorandum of points and authorities, and the accompanying materials shall not be disclosed to
Case 1:20-cr-00040-BAH Document 104 Filed 10/06/20 Page 3 of 3

the defense, and shall be sealed and maintained in a facility for the storage of such classified
information by the Classified Information Security Officer as the designee of the clerk of the
Court, in accordance with established security procedures, for review during future proceedings

as appropriate, until further order of this Court.

SO ORDERED, this LP day of LPLE, 2020.

HON. BER L A. HO ef

CHIEF JUDGE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
